<
                                                                                               ^\ll/
                                                                                  TRN# 9076144397

                                         Cause No. F01-59398-P
                                A1 .V saidplea, and it plainly appearingto the court that defendant is mentally competent and said plea is free and
voluntary, the said plea was accepted by the court and is now entered ofrecord as the plea herein of defendant.
Thereupona jury was duly selected, impaneled and sworn, who having heard the indictment presented and
defendant's pleathereto, and having heard the evidence submitted, and, having been duly charged bythe court as
to their duty to determine the guilt or innocence of the defendant, and after having heardthe arguments of
counsel retired in charge ofthe proper officer to consider their verdict. Afterward thejury was brought into
open court by the proper officer, defendant and his counsel being present, and in due form oflaw returned into
open court the above shownverdict which was received and accepted by the court, and is here and now entered
upon the minutes of the court.

Thereupon, the defendant having previously elected to have punishment assessed by the jury, the jury heard
evidence related to the question of punishment. Thereafter, thejury retired to consider such question, and,
after having deliberated, the jury was brought back into open court by the proper officer, the defendant,
defendant's attorney, and the State's attorney being present, and being asked if the jury had agreed upon a
verdict, the jury answered it had, and returned to the Court their verdict as shown above. Said verdict was
read aloud, received by the Court, and is now entered upon the minutes of the Court.

When it is shown above the defendant is guilty of the offense set forth above, it is considered by the court
that said defendant is adjudged to be guilty of the offense set forth above and that defendant committed the
offense onthe date setforth above as charged in the indictment and that said defendant be punished as has
been determined by the jury, said punishment being determined by the jury's answers to the Special Issues
submitted to them, and that the defendant be confined in the place of confinement shownabove until such
time as the sentence of death can be carried out. It is ordered that the State of Texas have and recover of the
said defendant all costs in this prosecution expended for which let execution issue. The Court further makes
its finding as to deadly weapon as set forth above based upon the jury's verdict.

When it is shown above that restitution has been ordered but the court determines that the inclusion of the
victim's name and address inthe judgment is not in the best interest ofthe victim the person oragency whose
name and address is set out in this judgment will accept and forward the restitution payments to the victim.

And when it is shown below that payment of the costs of legal services provided to the defendant in this
cause has beenordered, the court finds that the defendant has the financial resources to enable the defendant
to offset said costs in the amount ordered.

Thereupon the said defendant was asked by the court whether he had anything to say why said sentence
should not be pronounced against him and he answered nothing in bar thereof, and it appearing to the court
that the defendant is mentally competent and understanding ofthe proceedings, the Court proceeded to
pronounce sentence upon said defendant.

It is therefore, considered and ordered by the court in the presence ofdefendant and his attorney, that said
judgment as set forth above is hereby in all things approved and confirmed, and that defendant, who has been
adjudged guilty of the above named offense, as shown above, and whose punishment has been assessed as
shown above, be punished in accordance with the punishment set forth above and that defendant shall be
delivered by the sheriff to the director of the Institutional Division of the Texas Department ofCriminal
Justice, or other person legally authorized to receive such convicts for the punishment assessed herein and
said defendant shall be confined until such time as the sentence of death can be carried out in accordance with
the provisions of law governing such punishments. It is further ordered that the defendant pay the court
costs, costs and expenses of legal services provided by the court appointed attorney in this cause, if any, and
restitution or reparation, as set forth herein, for which let execution issue.

Defendant is hereby ordered remanded to jail until said sheriff can obey the directions of this judgment.
Following the disposition of this cause the defendant's fingerprint was in open court, placed upon a certificate
offingerprint. Said certificate is attached hereto and is incorporated by reference as a part of this judgment.
When required a pre-sentence investigation was conducted in accordance with the applicable provisions of
law.


Defendant excepts and gives notice of appeal.

Court costs in the amount of $243.00

No victim impact statement has been received by the Court.

Signed this 31" day of October, 2002.



                                                                       #A*>*~s'.

                                                     LANA McDANIEL, JUDGE
                                                     203rd JUDICIAL DISTRICT COURT
                                                     DALLAS COUNTY, TEXAS
                                 JUDGMENT
                        CERTIFICATE OF THUMBPRINT



                     CAUSE NO.    FQl- S'Fsqg


THE STATE OF TEXAS                               IN THE      2&3

VS.                                              DISTRICT COURT

                                                 DALLAS COUNTY, TEXAS




Right
Thumb*                                    Defendant's     &.u,ut          hand



THIS IS TO CERTIFY THAT THE FINGERPRINTS ABOVE ARE THE ABOVE-
NAMED DEFENDANT'S FINGERPRINTS TAKEN AT THE TIME OF DISPOSITION
OF THE ABOVE STYLED AND NUMBERED CAUSE.

DONE IN COURT THIS      3j   DAY OF     OCTc,Tae.e.           , y4 2c**-i..


                                                      &7£~
                                         BAILIFF/DEPUTY SHERIFF


♦Indicate here if    print other than defendant's right thumbprint
is placed in box:


1   I left thumbprint            1 1 left/right index finger

I   I other.
          AND WHEREAS, onthe 4th day ofOctober, 2004, intrial court No. FOl -59398-P, Court of

Criminal Appeals No. 74,494 the Texas Court of Criminal Appeals issued a mandateaffirming the

Judgment in Licho Escamilla vs. The State of Texas as follows, to-wit:




                                   MANDATE ATTACHED




WARRANT OF EXECUTION
Escamilla. wex
                                                                                                         AND WHEREAS, the 203rd Judicial District Court ofDallas County, Texas on the 18th day
ofJune, 2015, did enter an Order Setting Execution Date as set forth in the Minutes ofsaid Court, as

follows, to-wit:




                           ORDER SETTING EXECUTION DATE


                                          ATTACHED




WARRANT OF EXECUTION
Escamilla.wex
                                     CAUSE NO. F01-59398-P



THE STATE OF TEXAS                               §             IN THE 203rd JUDICIAL
                                                 §
VS.                                              §            DISTRICT COURT
                                                 §
LICHO ESCAMILLA                                  §            DALLAS COUNTY, TEXAS


                            ORDER SETTING EXECUTION DATE



           The Court has reviewed the State's Motion to Set Execution Date and finds that the

motion should be granted; and whereas

           TheDefendant, Licho Escamilla, was previously sentenced to death by the Court in

the presence of his attorneys; and

           There being no stays of execution in effect in this case, it is the duty of this Court to

set an execution date in the above numbered and styled cause, and the Court now enters the

following ORDER:

           IT IS HEREBY ORDERED that the Defendant, Licho Escamilla, who has been

adjudged to beguilty of capital murder ascharged in the indictment andwhose punishment

has been assessed by the verdict ofthe jury and judgment ofthe Court atDeath, shall be kept
in custody by the Director of the Texas Department of Criminal Justice, Institutional

Division, until the 14th day ofOctober, 2015, upon which day, at the Texas Department of
Criminal Justice, Institutional Division, atsome time after the hour ofsix o'clock p.m., in a

ORDER SETTING EXECUTION DATE
Escamilla/ose

Original
room arranged for the purpose of execution, the said Director, acting by and through the

executioner designated by said Director, as provided by law, is hereby commanded, ordered

and directed to carry out this sentence of death by intravenous injection of a substance or

substances in a lethal quantity sufficient to cause the death of the said Licho Escamilla until

the said LichoEscamillais dead. Suchprocedure shall be determined and supervisedby the

said Director of the Texas Department of Criminal Justice, Institutional Division.

           TheClerkof this Courtshallissue anddeliver to the Sheriffof DallasCounty, Texas,

a Death Warrant in accordance with this Order, directed to the Director of the Texas

Department of Criminal Justice, Institutional Division, at Huntsville, Texas, commanding

him, the said Director, to put into execution the Judgment of Death against the said Licho

Escamilla.


           The Sheriff of Dallas County, Texas is hereby ordered, upon receipt of said Death

Warrant, to deliver said Warrant to the Director of the Department of Criminal Justice,

Institutional Division, Huntsville, Texas.

           SIGNED this jQ         day of June, 2015.




                                                                 ORNE*, JUDGE
                                             203rd JU        L DISTRICT COURT
                                             DALLAS COUNTY, TEXAS




ORDER SETTING EXECUTION DATE
Escamilla/ose

Original
            You are hereby commanded to carry into execution the order of execution herein in

accordance with this Warrant for the execution ofthe sentence ofdeath, and in accordance with the

Judgment and Sentence ofthis said Court, shown herein, which I certify to be true and correct copies

of the original Judgment and Sentence, Mandate, and Order Setting Execution Date now on file on

my office and entered on the Minutes of said Court.

            HEREIN FAIL NOT, but due return make ofthis Warrant showing how you have executed

the same.


            Given under my hand and seal ofthe 203rd Judicial District Court ofDallas County, Texas,
                     .J                  Uufy
on   this       d             day ofJ*nie, 2015.

            THE STATE OF TEXAS
            COUNTY OF DALLAS
            I, Felicia Pitre, District Clerk cf
            km^A^v^ Is ato© ar:d correct
             cop-j
                                                      FELICIA PITRE, DISTRICT CLERK
             Witness;
                                                  %   DALLAS COUNTY, TEXAS
             office, ftuC v




WARRANT OF EXECUTION
Escamilla.wex
                              CLERK'S CERTIFICATE




THE STATE OF TEXAS        )
                          )
COUNTY OF DALLAS          )


       I, FELICIA PITRE, CLERK OF THE DISTRICT COURTS WITHIN AND FOR THE

STATE AND COUNTY AFORESAID, DO HEREBY CERTIFY THAT THE ABOVE AND

FOREGOING IS A TRUE AND CORRECT COPY OF THE WARRANT OF EXECUTION IN

CAUSE NO. F01-59398-P, ENTITLED THE STATE OF TEXAS V. LICHO ESCAMILLA, AS

THE SAME APPEARS ON RECORD IN VOL.                    //$>/            PAGE
                        , NOW ON FILE IN MY OFFICE.

       GIVEN UNDER MY HAND AND SEAL OF OFFICE IN DALLAS COUNTY, TEXAS,
           . tel          Duly
THIS   $           DAY OFJtfNE, 2015


                              rd no*   FELICIA PITRE, DISTRICT CLERK
                                       DALLAS COUNTY, TEXAS




CLERK'S CERTIFICATE - Page Solo
                                   SHERIFFS RETURN


       The above and foregoing Warrant came to hand on the             day ofJune A.D. 2015,

and immediately upon receipt, said Warrant was taken to the Texas Department of Criminal

Justice, Institutional Division, at Huntsville, Texas, and delivered into the hands of the

Director of the Texas Department of Criminal Justice, Institutional Division, and from the

said Director a receipt was taken for the said Warrant as follows:

       "Received from the Sheriff of Dallas County, Texas, a Warrant for the execution of

the Death Sentence to be executed upon Licho Escamilla in Cause No. FOl-59398-P, in the

203rd Judicial District Court of Dallas County, Texas."



Date Signed:
                                           Director
                                           Texas Department of Criminal Justice
                                           Institutional Division
                                           Huntsville, Texas



which said receipt I now return to the office of the Clerk of the 203rd Judicial District Court

ofDallas County, Texas, this             day of                                   , A.D. 2015.




                                           SHERIFF
                                           DALLAS COUNTY, TEXAS




SHERIFF'S RETURN - Solo Page
f                                                                                          LpCoofizG

                                       SHERIFF'S RETURN


           The above and foregoing Warrant came to hand on the             day ofJune A.D. 2015,
    and immediately upon receipt, said Warrant was taken tothe Texas Department ofCriminal

    Justice, Institutional Division, at Huntsville, Texas, and delivered into the hands of the

    Director of the Texas Department of Criminal Justice, Institutional Division, and from the

    said Director a receipt was taken for the said Warrant as follows:

           "Received from the Sheriff of Dallas County, Texas, a Warrant for the execution of

    the Death Sentence to be executed upon Licho Escamilla in Cause No. FOl-59398-P, inthe

    203rd Judicial District Court ofDallas County, Texas."

                                                                                    '/}c/,THE STATE OF TEXAS               §
                                 §
COUNTY OF DALLAS                 §


                                     WARRANT OF EXECUTION



TO THE HONORABLE DIRECTOR OF THE TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION, HUNTSVILLE, TEXAS -- GREETINGS:

          WHEREAS, therewas presented intoCourtan indictment, charging LichoEscamilla withthe

offense of capital murder; and

         WHEREAS, in the 203rd Judicial District Court ofDallas County, Texas, Licho Escamilla
was duly and legally convicted by a jury of the crime of capital murder upon said indictment and

sentenced todeath; and theCourt having pronounced sentence in thepresence of thedefendant and

his attorneys, asfully appears inthe Judgment and Sentence ofsaid Court entered upon the Minutes
of the said Court, as follows, to-wit;



                         JUDGMENT AND SENTENCE ATTACHED




WARRANT OF EXECUTION
Escamilla.wex